Citation Nr: 1416676	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal while on the record at the November 2013 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  The record shows that the Veteran filed a timely notice of disagreement with the June 2009 denial of entitlement to service connection for bilateral pes planus.  He perfected an appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

A substantive appeal may be withdrawn in writing by an appellant or the authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, at the November 2013 Board hearing, the Veteran withdrew his appeal on the record.  

The Veteran has met the requirements to withdrawn his substantive appeal.  38 C.F.R. § 20.204 (2013).  Accordingly, the Board does not have jurisdiction to decide the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


